Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/1/2021.
Applicant's election with traverse of Invention I in the reply filed on 3/1/2021 is acknowledged.  The traversal is on the ground(s) that examiner failed to show how the product could be used in a materially different process.  This is not found persuasive because examiner maintains the restriction requirement did sufficiently detail two features of the process that are not required by the product in the arrangement of the light barrier and the door control determining the door position.  As such, examiner maintains it is clear the product could be used in a different process that does not have these features.  Further, as the cited two features are two of three features in the method (detecting the state of the light barrier element being the third) examiner maintains it is clear that it would be a materially different process.  Examiner notes applicant’s reference to dependent claims is not germane as the restriction is based on a comparison of the independent claims and further examiner disagrees that any of claims 3, 4, 7, 8, or 10 recite the arrangement coinciding with the door edge or the door position determination, just more general arrangement of the light barrier or plurality of light barrier elements on the rails.
The requirement is still deemed proper and is therefore made FINAL.


Drawings
The drawings are objected to because:
The drawings are not clean, crisp, and clear as required by 37 CFR 1.84(l).  The figures all use various hatchings and shadings rather than clean black lines.  Also, the shadings used are not within the standards set forth in 37 CFR 1.84(m) and the cross-hatching on cross-sections do not appear to be within the materials standards set forth in MPEP 608.02.
Figure 2 appears to show a combination of what was known (conventional lights 62 and 63) and the present invention (light 10).  If the prior art is shown it should be in a separate figure clearly labelled as prior art.
Paragraph [0043] states that reference numeral 57 is a light beam but the reference line in figure 1 does not point to a light beam.
It is unclear where the end of the reference line for roller 51 is in figure 1.  Further if the roller is in the rail then the roller should be shown in hidden lines.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent 6243006 t Rejc (hereinafter Rejc).
Regarding claim 1, the door system is shown in Rejc in the embodiment of figure 7 (with generic details from figures 1-6 and 8-10) with at least one travelable door element 415; at least one running rail 412 for guiding the at least one travelable door element; and at least one light barrier element (unnumbered, shown forming light beam 19 further taught in column 6 lines 17-20) for detecting a free travel path of the at least one travelable door element 415, wherein the at least one running rail 412 has at least one cut-out 428 at which the at least one light barrier element is fastened as further taught in column 6 lines 61-65.
Regarding claim 2, the cutout 428 is a passage hole that extends through the rail 412 in Rejc.
Regarding claim 3, the light barrier element is arranged completely at a side of rail 412 (with 417 on exterior side of rail) that is remote from the door element 415 in Rejc.
Regarding claim 7, the door systems includes a second guide rail (two rails 12 and 13 shown generically in figure 1) and the two rails are on opposite sides of the door elements 415 with an opening there between coverable by the door element 415 in Rejc.

Regarding claim 11, the rail 428 extends in a straight line (as shown generically in figure 1 with rails 12 and 13) in Rejc.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rejc.
Regarding claim 4, the cutout 428 is a plurality of cutouts as taught in column 6 lines 61-65.  While Rejc teaches beams (light elements) in the area of movement of the leading edge of the door in column 6 line 66-column 7 line 4, Rejc does not specifically state that the cutouts (for the light beams) extend over the total length of the rail.  It would be design choice to have light elements in cutouts over the entire length of the rail.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the door system of Rejc with cutouts and corresponding light elements over the entire length of the rail because the rail guides the door element over the entire length of the rail and therefore placement of cutouts and light elements over the entire length would allow for the safety feature of the light barrier over the full range of movement along the rail and thereby provide increased safety over cutouts and light elements only along a portion of the rail.
Regarding claim 5, the light barrier element is a plurality of elements (each element forms one of the plurality of beams 19-1 through 19-n as shown in figure 1) and each light barrier element is 
Regarding claim 6, the plurality of light barrier elements creates a light grid and each light barrier element is separate from the other elements (i.e. each is a light forming a single separate beam) in Rejc.  However, Rejc is silent as to the wiring of the light elements.  Examiner takes Official Notice that cable wiring in series is an old and well known wiring arrangement.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the door system of Rejc, having cutouts and corresponding light elements over the entire length of the rail, with series cable wiring because there are a limited number of available wiring systems and series wiring provides known benefits such as being simple and inexpensive.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rejc in view of US patent 5233185 to Whitaker (hereinafter Whitaker).
Regarding claim 9, Rejc is silent as to whether the transmission and reception signals are encoded.  This is shown in Whitaker in figure 5 where transmitters 49a-c and receivers 50a-c have encoded signals as further taught in column 3 lines 59-66.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the door system of Rejc with the encoded signals of Whitaker because encoded signals prevent erroneous indications as taught in Whitaker column 3 lines 64-66.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rejc in view of Whitaker and US 10501975 to Hoermann (hereinafter Hoermann).
Regarding claim 10, Rejc does not show separable light elements (i.e. the light elements are separate but fixed together within unit 417) or the two rail system.

The two rail arrangement is shown in Hoermann in figures 2-4c where door has two rails 4 and 42 on one side of the door.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the door system of Rejc with the two rail arrangement of Hoermann because the two rail arrangement is a known garage door type and would provide and additional market for the light barrier of Rejc.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rejc in view of Whitaker and US patent 8454217 to Liu (hereinafter Liu).
Regarding claim 10, Rejc does not show separable light elements (i.e. the light elements are separate but fixed together within unit 417) each attached separately to the cutout or the latching clip.
Separable light elements are shown in Whitaker in figures 5 where lights elements 49a-c and 50a-c are each individual elements mounted to the rail of the door system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the door system of Rejc with the separable light elements of Whitaker because the separable elements allow for the light barrier to more easily be used in non-linear arrangements as well as lowering costs by eliminating the shared housing bar.
The latching clip is shown ibn Liu in figures 1-4 where light element 20 has latch nose or portion 27 to secure the light element 20 in cutout 13.  It would have been obvious to one of ordinary skill in the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak